All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial in the following memorandum: It was reversible error to allow counsel for the defense to interrogate Mr. Lammes about his indebtedness to Monroe County and about his marriages. Ho doubt these questions prejudiced the infant’s case with the jury. Counsel for defense used this evidence in his summation. The court, in a "casual way, told the jury to disregard the evidence.. The damage had already been done. The fact that Mr. Lammes owed the county for the support of his children, had no bearing on the facts of the accident and it was reversible error to receive the testimony. (People v. Montlake, 184 App. Div. 578, 583; Theodore v. Daily Mirror, Inc., 282 N. Y. 345, 347.) This evidence undoubtedly prejudiced the jury against both of the plaintiffs. (The judgment is for defendant for no cause of action in an automobile negligence action. The order denies a motion for a new trial.) Present— Cunningham, P. J., Taylor, Dówling, Harris and McCurn, JJ.